01/31/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                Assigned on Briefs December 11, 2018 at Knoxville

            CHRISTOPHER L. SHAW v. STATE OF TENNESSEE

                Appeal from the Circuit Court for Trousdale County
                 No. 2018-CV-4691     John D. Wootten, Jr., Judge


                            No. M2018-00686-CCA-R3-HC


The petitioner, Christopher L. Shaw, appeals the denial of his petition for writ of habeas
corpus, which petition challenged his 2012 Davidson County Criminal Court jury
convictions of possession of 26 grams or more of cocaine in a drug-free zone, possession
of drug paraphernalia, and felony evading arrest. Discerning no error, we affirm the
denial of relief.

            Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and J. ROSS DYER, JJ., joined.

Christopher L. Shaw, Nashville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Alexander C. Vey, Assistant
Attorney General; and Glen R. Funk, District Attorney General, for the appellee, State of
Tennessee.

                                       OPINION

              A Davidson County Criminal Court jury convicted the petitioner of
possession of 26 grams or more of cocaine in a drug-free zone, possession of drug
paraphernalia, and felony evading arrest, and the trial court imposed a total effective
sentence of 15 years’ incarceration, 12 years of which must be served at 100 percent
release eligibility by operation of law, see T.C.A. § 39-17-432(c). This court affirmed
the convictions on direct appeal. See State v. Christopher Lee Shaw, No. M2012-01437-
CCA-R3-CD, slip op. at 12 (Tenn. Crim. App, Nashville, Sept. 20, 2013).

              In March 2018, the petitioner filed a petition for writ of habeas corpus,
alleging that his judgments were void because no valid warrant had been issued for his
arrest on the underlying charges. The habeas corpus court denied relief on grounds that
the valid indictment issued in the petitioner’s case cured any potential defects in the
warrant.

               In this appeal, the petitioner reiterates his claim that the lack of a valid
arrest warrant deprived the trial court of jurisdiction in his case. The State asserts that the
trial court properly denied relief.

               “The determination of whether habeas corpus relief should be granted is a
question of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v.
State, 21 S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s
decision is, therefore, “de novo with no presumption of correctness afforded to the
[habeas corpus] court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d
406, 408 (Tenn. 2006)). The writ of habeas corpus is constitutionally guaranteed, see
U.S. Const. art. 1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for
more than a century, see Ussery v. Avery, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee
Code Annotated section 29-21-101 provides that “[a]ny person imprisoned or restrained
of liberty, under any pretense whatsoever, except in cases specified in § 29-21-102, may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint.” T.C.A. § 29-21-101. Despite the broad wording of the statute, a writ of habeas
corpus may be granted only when the petitioner has established a lack of jurisdiction for
the order of confinement or that he is otherwise entitled to immediate release because of
the expiration of his sentence. See Ussery, 432 S.W.2d at 658; State v. Galloway, 45
Tenn. (5 Cold.) 326 (1868). The purpose of the state habeas corpus petition is to contest
a void, not merely a voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d
186, 189 (Tenn. 1968). A void conviction is one which strikes at the jurisdictional
integrity of the trial court. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State
ex rel. Anglin v. Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979); Passarella v. State, 891
S.W.2d 619, 627 (Tenn. Crim. App. 1994).

               We need not tarry long over the petitioner’s claim because the law is settled
that “all questions as to the sufficiency of the warrant are foreclosed by the finding of an
indictment.” See Jones v. State, 332 S.W.2d 662, 667 (Tenn. 1960). Stated differently,
“[t]he proceedings by the Grand Jury in finding an indictment or presentment against a
person are not affected by the mode or manner of his arrest.” Nelson v. State, 470
S.W.2d 32, 33-34 (Tenn. Crim. App. 1971) (citing Vowell v. State, 341 S.W.2d 735, 736
(Tenn. 1960)). The valid indictment returned by the Davidson County Grand Jury in
January 2011, some three months following the petitioner’s arrest, cured any defect that
might have existed in the underlying warrants.



                                              -2-
Accordingly, the judgment of the habeas corpus court is affirmed.

                                    _________________________________
                                   JAMES CURWOOD WITT, JR., JUDGE




                             -3-